[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT           U.S. COURT OF APPEALS
                     ________________________            ELEVENTH CIRCUIT
                                                         NOVEMBER 16, 2009
                                                          THOMAS K. KAHN
                            No. 09-11112                       CLERK
                        Non-Argument Calendar
                      ________________________

                  D. C. Docket No. 89-00178-CR-J-20

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                 versus

RONNIE DAWSON,

                                                       Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                          (November 16, 2009)

Before CARNES, MARCUS and KRAVITCH, Circuit Judges.
PER CURIAM:

      Maurice C. Grant, II, appointed counsel for Ronnie Dawson in this appeal

from the denial of an 18 U.S.C. § 3582(c)(2) motion, has moved to withdraw from

further representation and filed a brief pursuant to Anders v. California, 386 U.S.

738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire

record confirms that there are no issues of arguable merit on appeal. Therefore,

counsel’s motion to withdraw is GRANTED, and the denial of Dawson’s 18

U.S.C. § 3582(c)(2) motion is AFFIRMED.




                                         2